Citation Nr: 0931167	
Decision Date: 08/20/09    Archive Date: 08/27/09

DOCKET NO.  06-21 489A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for a head injury with 
residual headaches and dizziness.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for bilateral hearing 
loss.

4.  Entitlement to service connection for depression, to 
include as secondary to a head injury with residual headaches 
and dizziness.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1963 to 
January 1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board notes that the Veteran and his spouse testified at 
a DRO hearing in March 2007 and before the Board in July 
2009.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran seeks service connection for a head injury with 
residual headaches and dizziness, tinnitus, bilateral hearing 
loss, and depression, to include as secondary to head injury 
with residual headaches and dizziness.  He asserts that his 
current conditions are due to his exposure to loud noise in 
service and due to two reported accidents in service where 
the Veteran struck his head.

In the Veteran's testimony at a hearing before the 
undersigned Acting Veterans Law Judge dated in July 2009, the 
Veteran reported that he receives treatment for all of his 
conditions from M.S., a nurse practitioner in the practice of 
Dr. R.H.  In a statement dated in March 2009, M.S. indicated 
that she has been treating the Veteran for his conditions 
since 2006 and that the Veteran's headaches, dizziness, 
depression, and hearing loss could possibly be related to the 
Veteran's reported injury in service.  The records of the 
Veteran's treatment by M.S. have not been associated with the 
claims folder.

In addition, the Veteran reported in his testimony at the 
hearing before the undersigned Veterans Law Judge that he 
currently receives care from the VA Medical Center in 
Shreveport, Louisiana, and the VA Outpatient Clinic in 
Monroe, Louisiana.  However, review of the claims folder 
reveals that the most recent records of the Veteran's 
treatment are dated from December 2008.

The Board notes that VA is required to make reasonable 
efforts to help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody.  
See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 
3.159(c)(1) (2008).  In Bell v. Derwinski, 2 Vet. App. 611 
(1992), the Court held that VA has constructive notice of VA 
generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and 
the Board, even where they are not actually before the 
adjudicating body.  As such, the Board finds it necessary to 
remand the claims for attempts to be made to obtain the 
records of the Veteran's treatment from M.S., a nurse 
practitioner in the practice of Dr. R.H., and the records of 
the Veteran's treatment at the VA Medical Center in 
Shreveport, Louisiana, and at the VA Outpatient Clinic in 
Monroe, Louisiana, dated since December 2008.

The service treatment records reveal that the Veteran 
complained of and was treated for headaches, which the 
service records show he complained in December 1964 had 
persisted for approximately two years.  The post-service 
treatment records show that the Veteran is diagnosed with 
chronic headaches, anxiety and depression, tinnitus, and mild 
sensorineural hearing loss.  The Board notes that a VA 
treatment note, dated in June 2008, indicates that the 
Veteran's chronic headaches are possibly related to trauma.  
In addition, as noted above, M.S. indicated that the 
Veteran's conditions were possibly related to the Veteran's 
reported accidents in service.  The Board also observes that 
audiometric testing, performed in June 2008, reveals that the 
Veteran has a bilateral hearing loss disability pursuant to 
38 C.F.R. § 3.385.  However, the Veteran's post-service 
treatment records do not reveal any competent medical opinion 
regarding the etiology of the Veteran's current conditions.  

The Veteran indicates that he has suffered from headaches 
since 1966 and has submitted buddy statements that indicate 
that the Veteran has experienced headaches and anxiety since 
at least 1985.  The Veteran's DD 214, discharge record, 
reveals that the Veteran served aboard a destroyer tender as 
a radio operator and the Veteran reports that he was exposed 
to loud noise in service from the 5 inch and machine guns.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his current conditions.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

As note above, the Veteran is currently diagnosed with 
tinnitus, depression and anxiety, headaches with dizziness, 
and bilateral hearing loss, there is evidence of an in 
service injury, and there is an indication that the Veteran's 
conditions may be related to service.  In light of the 
Veteran's credible testimony, the Board finds it necessary to 
remand the claims for the Veteran to be afforded a VA medical 
examination regarding the etiology of his current conditions.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain VA medical records 
pertaining to the Veteran from the VA 
Medical Center in Shreveport, Louisiana, 
and the VA Outpatient Clinic in Monroe, 
Louisiana that are dated after December 
2008.

2.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from M.S., a 
nurse practitioner in the practice of Dr. 
R.H.  Any additional pertinent records 
identified by the appellant during the 
course of the remand should also be 
obtained, following the receipt of any 
necessary authorizations from the 
appellant, and associated with the claims 
file.

3.  Arrange for the Veteran to undergo an 
appropriate VA examination to determine 
the nature, extent, onset and etiology of 
any hearing loss, tinnitus, depression 
and anxiety, and/or headaches found to be 
present.  The claims folder should be 
made available to and reviewed by the 
examiner.  All indicated studies, 
including an audiological evaluation, 
should be performed, and all findings 
should be reported in detail.  The 
examiner should acknowledge and discuss 
the Veteran's report regarding the onset 
and continuity of symptomatology, the lay 
statements of record relating to the 
Veteran's conditions since service, and 
opine as to whether it is at least as 
likely as not that any hearing loss, 
tinnitus, psychiatric disability, to 
specifically include depression and 
anxiety, and/or headaches found to be 
present are related to or had their onset 
during service, and particularly, to his 
report of in-service acoustic trauma, 
accidents, and treatment for headaches.  
As to his headaches claim, the examiner 
must discuss the December 1964 in-service 
notation reflecting a two-year history of 
headaches.  In regard to the Veteran's 
psychiatric disability, if it is 
determined that it is not at least as 
likely as not related to the Veteran's 
active service, the examiner should opine 
as to whether it is at least as likely as 
not that any depression and anxiety found 
to be present is proximately due to or 
aggravated by any other condition found 
to be present.  The rationale for all 
opinions expressed should be provided in 
a legible report.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

